Citation Nr: 1606755	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  06-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus Type II, including as due to herbicide exposure. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for atrial fibrillation.

4.  Entitlement to service connection for an acquired a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

5.  Entitlement to service connection for a right leg disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1971 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Waco, Texas.  

This case was previously before the Board in March 2009, where the Board remanded the issues on appeal for additional development, including a VA examination for the issues of service connection for atrial fibrillation and sleep apnea, and attempting to obtain private treatment records.  A January 2015 letter to the Veteran requested a complete records release (VA Form 21-4142), as well as an updated release for private treatment records, but the Veteran did not respond.  Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with the directives of the March 2009 remand as to the issue of service connection for atrial fibrillation, and an additional remand is required to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran initially requested a hearing before the Board.  See January 2005 VA Form 9.  However, the Veteran later informed VA that he no longer wished to have a hearing.  See February 2010 VA Form 9.  Accordingly, the Board finds that the hearing request is withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue on appeal to entitlement to service connection for a psychiatric disability, to include PTSD and depression, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of service connection for atrial fibrillation, an acquired psychiatric disability (including PTSD and depression), and a right leg disability are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

 1.  The Veteran is currently diagnosed with diabetes mellitus Type II. 

2.  The Veteran did not sustain any injury or disease of the endocrine system in service.

3.  The Veteran served in Thailand and Korea while on active duty and was not exposed to Agent Orange or herbicides. 

4.  Symptoms of diabetes mellitus Type II were not chronic in service, were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were initially manifested years after service.

5.  The currently diagnosed diabetes mellitus Type II was not incurred in service and is not etiologically related to service.

6.  No respiratory injury or disease or sleep apnea symptoms were manifested during service.

7.  Sleep apnea manifested many years after service and is not causally or etiologically related to service.

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active military service and may not be presumed to have been incurred in active military service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2015). 

2.  The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Through a February 2002 notice letter, the Veteran received notice of the information and evidence needed to substantiate the claim.  Thereafter, VCAA notice letters from April 2008 and April 2009 substantially satisfied the provisions of 38 U.S.C.A. § 5013(a).  In these letters, the RO informed the Veteran of the evidence generally needed to support a claim for service connection, what actions he needed to undertake, how VA would assist in developing the claim, and the information required by Dingess.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

Regarding the duty to assist in this case, the Veteran received a VA examination in January 2011.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2011 VA examination report reflects record reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

All relevant documentation, including VA treatment records, has been secured, and all relevant facts have been developed as to the issues of entitlement to service connection for diabetes and sleep apnea.  There remains no question as to the substantial completeness of these issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Laws and Regulations 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court of has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Service Connection for Diabetes Mellitus

In this case, the Veteran has been diagnosed with diabetes mellitus Type II, which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, manifest to a degree of ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as diabetes mellitus Type II or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, diabetes mellitus is a disability for which presumptive service connection based exposure to herbicides may be granted.  Id.

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Veteran contends that diagnosed diabetes mellitus is related to herbicide exposure while on active duty.  Specifically, in a March 2006 statement, the Veteran indicated exposure to herbicides while stationed in Laos and Cambodia.  Service personnel records reflect service in Thailand from December 1975 to April 1976, and Korea from July 1977 to July 1978, and from February 1980 to April 1981.  Further, VA treatment records reflect that the Veteran has a current diagnosis of diabetes mellitus.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed diabetes mellitus had its onset in service or is otherwise causally or etiologically related to service.  The Veteran did not sustain any injury or disease of the endocrine system in service, and symptoms of diabetes mellitus were not chronic in service and not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were initially manifested years after service.  The Board further finds that the Veteran was not exposed to Agent Orange during active duty.  The Veteran's endocrine system was clinically evaluated as normal at the July 1981 service separation examination, and on the July 1981 report of medical history, the Veteran checked "no" when asked if he currently or at any time ever had high or low blood pressure.  

As to whether the Veteran was exposed to herbicide agents during service, service personnel records do not reflect that the Veteran served in the Republic of Vietnam during the Vietnam War.  A January 2015 formal finding, issued by a search by the Joint Services Records Research Center (JSRRC), did not verify service in Republic of Vietnam or Agent Orange exposure during service.  The Veteran's service personnel records document service in Thailand and Korea after the Vietnam War.  Specifically, the service personnel records indicate active service in Thailand from December 1975 to April 1976 and in Korea from July 1977 to July 1978, and from February 1980 to April 1981.  Indeed, the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  

If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, the herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975, and does not apply to the Veteran as service in Thailand began in December 1975 and in Korea in 1977.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  Service personal records also show that the Veteran served in food services.  

As to service in Korea, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea.  Specifically, VA added a new paragraph (iv) to 38 C.F.R. 
§ 3.307(a)(6) that reads as follows: A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv) (2015); see also 
38 C.F.R. § 3.814(c)(2) (2015).  As noted above, service personnel records reflect the Veteran was not present in Korea during the period when herbicides were being applied, the January 2015 JSRRC formal finding did not verify herbicide exposure, and the Veteran has contended exposure while in Thailand, and not Korea.  As such, exposure to herbicide agents, in either Thailand or Korea, is not presumed under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  

Similarly, the Board finds that the weight of the evidence is against a finding that symptoms of diabetes mellitus were "chronic" in service.  The service treatment records appear complete, and diabetes including blood sugar testing as part of routine blood tests is a condition that would have ordinarily been recorded during service; therefore the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Service treatment records do not include any complaints, treatment, or symptoms of an injury or disorder related to the endocrine system.  As discussed above, the Veteran's endocrine system was clinically evaluated as normal at the July 1981 service separation examination, and the Veteran has not even asserted that there were any symptoms of diabetes in service.  As such, the Board finds that symptoms of diabetes mellitus were not chronic in service.  

The Board next finds that the weight of the evidence demonstrates that symptoms of diabetes mellitus have not been continuous since service separation in July 1981.  As noted above, the Veteran did not report any blood pressure trouble or other diabetes mellitus symptoms in the July 1981 report of medical history.  A 
post-service VA treatment note from February 2002 reflects that the Veteran had recently been diagnosed with diabetes mellitus, indicating that the Veteran was not diagnosed with diabetes until years after service separation.  The Veteran has also not asserted that diabetes symptoms first manifested soon after service separation in July 1981.  Instead, on the May 2004 claim form, the Veteran wrote that symptoms of diabetes began in June 1994, which is more than 12 years after service.  For these reasons, the Board finds that the symptoms of diabetes mellitus were not continuous after service separation. 

The Board also finds that the evidence does not show that the Veteran's diabetes mellitus manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation.  As previously discussed, the evidence of record demonstrates that the onset of diabetes was more than 12 years after service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply. 

Regarding the theory of direct service connection, the Board finds that the diabetes mellitus is not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease or even event to which diabetes could be related.  As discussed above, while the Veteran contends that his diabetes mellitus is related to exposure to Agent Orange in Thailand, Agent Orange is presumed to have occurred during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam and not Thailand or Korea.  Service treatment records reflect no injury or disease to the endocrine system.  For these reasons, the Veteran's currently diagnosed diabetes mellitus, which did not manifest until more than 12 years after service, is not attributable to service.  

While the Veteran is competent to relate symptoms of diabetes mellitus experienced at any time, he is not competent to opine on whether there is a link between the current diabetes and active service, including to the alleged exposure to herbicides, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the endocrine system, knowledge of the various risk factors and causes of diabetes, specific clinical testing for diabetes that indicate onset, and knowledge of the incubation period or ranges of such disorders that the Veteran is not shown to possess. 

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the issue of service connection for 
diabetes mellitus; therefore, service connection for diabetes mellitus is not warranted.  The preponderance of the evidence is against all the theories of the claim (direct, presumptive, herbicide presumptive); therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Service Connection for Sleep Apnea
 
The Veteran has also been diagnosed with sleep apnea.  Sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker at 1331. 

The Veteran contends generally that sleep apnea developed during and since service.  Specifically, the Veteran reported having trouble going to sleep and staying asleep while in service.  See January 2011 VA examination report.  

Initially, the Board notes that the Veteran has also attempted to attribute sleep apnea to herbicide exposure during service.  Sleep apnea is not deemed associated with herbicide exposure under VA law.  See 38 C.F.R. § 3.309(e).  As such, sleep apnea is not a disability for which presumptive service connection based exposure to herbicides may be granted.  Id.  Also, as discussed in detail above, the Board has found that the Veteran did not have active service in Republic of Vietnam at any time and was not exposed to herbicides while stationed in either Thailand or Korea; therefore exposure to herbicide agents, in either Thailand or Korea, is not shown.  See 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  

The Board finds that the Veteran has a current disability of sleep apnea.  The January 2011 VA examination shows a diagnosis of sleep apnea.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of respiratory injury or disease or sleep apnea symptoms manifested during service.  The service treatment records, which are complete, are absent of symptoms, complaints of, diagnoses of, or treatment for sleep apnea.  At the time of the July 1981 service separation examination, the lungs and chest were clinically evaluated as normal.  Further, while an August 1971 service treatment note reflects "problem sleeping," the VA examiner attributed the sleeping trouble to non-service-connected asthma.    

Also, post-service treatment records show no sleep apnea, including symptoms related thereto, until many years after service separation.  The earliest post-service evidence of sleep apnea is dated in 1995.  The approximate 14-year lapse between service and evidence of sleep apnea is one factor that weighs against service incurrence.  Buchanan at 1336; Maxson at 1333.

Although the Veteran and has recently reported that he has had symptoms of sleep apnea during and since service, the Board finds the lay and medical evidence generated more contemporaneous to service, which shows no sleep apnea symptoms during service, to be more reliable and of greater probative value because such evidence is likely to reflect accurately the Veteran's physical state at service separation, and is less dependent on memory more than a decade after the claimed events.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed sleep apnea is not otherwise related to active service.  The January 2011 VA examiner opined that the Veteran's sleep apnea was not related to service.  The VA examiner reasoned that the Veteran was first diagnosed with sleep apnea post-service, in 1995, which was proximately due to post-service weight gain.  See January 2011 VA examination report.  This is a factually accurate history that the VA examiner relied upon that is also consistent with the Board's factual findings in this case.
As a lay person, the Veteran is competent to report any sleep apnea symptoms he has experienced at any given time; however, under the specific facts of the case that show no in-service symptoms or symptoms until 14 years after service, the Veteran does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of his sleep apnea.  The etiology of the sleep apnea is a complex medical etiological question dealing with the origin and progression of the respiratory system, and sleep apnea is a disorder diagnosed primarily on symptoms, clinical findings, and physiological testing.  For these reasons, the Veteran's unsupported lay opinion under the specific facts of this case that include no in-service injury, diagnosis, or symptoms and no symptoms until years after service, is of no probative value.  See Woehlart v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  

The weight of the competent evidence otherwise demonstrates no relationship between the Veteran's current sleep apnea and active service, including uninterrupted sleep apnea symptomatology that would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  The probative nexus opinion on file, in January 2011, weighs against the claim.  The January 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  Further, an October 2010 VA examination report, and various statements made by the Veteran, reflect reported 
in-service illegal drug use, including heroin, cocaine, LSD, mescaline, and marijuana used "mostly in Thailand and at Fort Bragg."  See October 2010 VA examination report.  Therefore, even assuming that the Veteran's sleep apnea stemmed from service, the Veteran's repeated in-service and post-service illegal substance abuse would constitute willful misconduct, so service connection for sleep apnea cannot be established.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. 
§ 3.301 (2015).  

Thus, the weight of the evidence is against a finding that sleep apnea was incurred in or was otherwise caused by active service.  In consideration of the foregoing, the 
Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for sleep apnea must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for diabetes mellitus Type II, including as due to herbicide exposure, is denied. 

Service connection for sleep apnea is denied. 

REMAND

Service Connection for Atrial Fibrillation

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312. 

The Veteran is currently diagnosed with atrial fibrillation.  The Veteran has advanced that symptoms of atrial fibrillation began during service.  Specifically, the Veteran reported experiencing shortness of breath, palpitations, and an irregular pulse during service.  See January 2011 VA examination report.  While clinically evaluated as normal at July 1981 service separation examination, on the corresponding report of medical history, the Veteran indicated experiencing pain or pressure in chest and palpitation or pounding heart.  An August 1971 service treatment note reflects the Veteran reported mild chest pains.      

The Veteran received a VA examination in January 2011.  At the conclusion of the examination, the VA examiner opined that the atrial fibrillation was at least as likely as not due to non-service-connected asthma and non-service-connected hypertension, and "probably" not due to service.  The VA examiner was no reference to atrial fibrillation in the service treatment records.  As noted above, the July 1981 report of medical history during service indicated chest pains, and the Veteran reported experiencing pain or pressure in chest and palpitation or pounding heart on the July 1981 in0servuce report of medical history.  As such, on remand a new direct service connection opinion should be provided. 

Service Connection for Acquired Psychiatric Disorder

The Veteran has also asserted entitlement to service connection for an acquired psychiatric disability.  As noted above, in order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue on appeal to entitlement to service connection for a psychiatric disability, to include PTSD and depression, in accordance with the Court decision in Clemons. 

In a March 2010 statement, the Veteran wrote that the "main cause" of his psychiatric symptoms was an in-service motorcycle accident.  Service treatment records reflect an in-service motorcycle accident, indicating the Veteran hit the windshield of a motor vehicle.  At the October 2010 VA psychiatric examination, and after conducting a mental status examination, the VA psychologist diagnosed depression.  The VA psychologist further noted that the Veteran's symptoms were mixed features of anxiety and depression, but did not offer a direct opinion as to whether the depression was due to the in-service motorcycle accident.  As such, a remand is necessary to obtain the necessary direct service connection opinion.  

Service Connection for Right Leg Disorder 

The contention liberally construed for the Veteran is that his claimed right leg disability is related to active service.  A January 1979 service treatment record entry notes the Veteran sought treatment for a right leg laceration and right leg contusions proximately due to an in-service motorcycle accident.  Various post-service treatment records reflect the Veteran has currently diagnosed restless legs syndrome.  A June 2010 VA treatment note reflects the VA examiner indicated that restless legs syndrome "appears" to be secondary to non-service-connected chronic renal insufficiency.  As such, an examination would assist the Board in its determination as to whether the right leg condition is related to the in-service leg injuries during the motorcycle accident.  A remand is necessary to obtain the necessary direct service connection opinion.

Accordingly, the issues of atrial fibrillation, an acquired psychiatric disorder, and a right leg disorder are REMANDED for the following action:

1. Obtain any outstanding VA treatment records 
pertaining to atrial fibrillation, an acquired psychiatric disability, and a right leg disability and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2015). 

2. Ask the Veteran to complete and return a VA Form
21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for atrial fibrillation, an acquired psychiatric disability, and a right leg disability.  After obtaining a completed VA Form 21-4142, request the treatment (medical) records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

3. Return the October 2010 VA psychiatric examination
report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

(A)   Is it as likely as not (i.e., probability of 50 percent or
more) that the currently diagnosed depression had its onset during a period of active service?  The VA examiner should specifically address whether the in-service motorcycle accident directly caused the currently diagnosed depression.  

(B)   If the not due to service, what is the etiology of the
depression? 

4. Return the 2011 VA heart examination report to the
VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner
is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:
 
(A)   Is it as likely as not (i.e., probability of 50 percent or
more) that the currently diagnosed atrial fibrillation is causally or etiologically related to service?  In rendering the opinion the VA examiner should address the Veteran's contentions that symptoms began in service. 

(B)   If the atrial l fibrillation is related to service, is it
proximately due to the Veteran's reported polysubstance abuse? 

5. Schedule a VA examination in order to assist in
determining the nature and etiology of the right leg disability.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.

An interview of the Veteran regarding the history, a physical examination, and all tests and studies required to respond to the following questions should be performed.

Based on review of the appropriate records, the examiner should offer opinions on the following questions:

(A)  Is it as likely as not (i.e., probability of 50 percent or
more) that any identified right leg disorder had its onset during a period of active service, including as due to an in-service right leg laceration and contusions (as noted in the January 1979 service treatment record entry).  The VA examiner should specifically address whether an in-service motorcycle accident directly caused the currently diagnosed restless legs syndrome, or any other right leg disorder.  

   6.  Then readjudicate the issues of entitlement to
service connection for atrial fibrillation, an acquired psychiatric disorder, and a right leg disability on the merits.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


